DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2020, has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2010/0092879 (hereinafter referred to as Minegishi).
Minegishi, in [0002], [0020], [0056], discloses a positive photosensitive resin composition that includes the claimed base resin a) polybenzoxazole precursor of the claimed formula (See formula (I) on page 5), see below,

    PNG
    media_image1.png
    101
    301
    media_image1.png
    Greyscale

and discloses in [0100], [0103], and [0104] the claimed crosslinking agent (claimed (b) component, methoxymethylmelamine, left column of page 11), see below,

    PNG
    media_image2.png
    131
    220
    media_image2.png
    Greyscale

and in [0101], discloses that the crosslinking compound is an alkoxymethyl group bonded to a melamine resin at the N-position (i.e., hexamethoxymethylmelamine, the claimed structure in new claim 10) in an amount of 50 parts by weight of the relative to 100 parts by weight of the component (a), and in [0086]-[0089], [in [0197], [0198], discloses that the photosensitive resin composition includes a photosensitizer (claimed component (c), photosensitive agent) such as naphthoquinonediazide, as component (b) of Minegishi see below,

    PNG
    media_image3.png
    291
    271
    media_image3.png
    Greyscale

and a solvent (claimed component (d)).  Minegishi, in the abstract, in [0020], and [0024], discloses that the “V” group is a divalent organic group (the newly recited bivalent aliphatic group) containing an aliphatic chain structure having 1 to 30 carbon atoms (claims 1-2, 10).  Minegishi, in [0134]-[0142], discloses that the photosensitive resin composition is spin-coated onto a substrate to form a photosensitive resin film that is then subjected to an exposure through a mask (predetermined pattern) and the exposed film is subjected to a developing process followed by a heat treating process of heating to less than 250°C, to form a patterned film structure (claims 4-5).  .   
Claim(s) 1-2, 4-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2014/0120462 (Minegishi et al., hereinafter referred to as Minegishi ‘462).
Minegishi ‘462, in the abstract, and in paragraph no. [0004], disclose a positive photosensitive resin composition that comprises a polybenzoxazole precursor (claimed component (a)), a cross-linking agent (claimed component (b)), a photosensitizer (claimed component (c)) and a solvent.  Minegishi’462, in [0011]-

    PNG
    media_image4.png
    84
    269
    media_image4.png
    Greyscale
And discloses the same claimed “U” and “V” component, see below,

    PNG
    media_image5.png
    104
    509
    media_image5.png
    Greyscale
.
Minegishi ‘462, in [0079], and [0082], discloses the claimed formula (2) as the crosslinking agent, see below, and
    PNG
    media_image6.png
    144
    177
    media_image6.png
    Greyscale
and discloses the same claimed R1 components, see below,
    PNG
    media_image7.png
    65
    508
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    193
    286
    media_image8.png
    Greyscale
and is the same as that recited in claim 10.
Minegishi ‘462, discloses the photosensitizer component as component (b), and in [0153], as formula B1, see below,

    PNG
    media_image9.png
    185
    221
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    117
    145
    media_image10.png
    Greyscale
and is the same claimed photosensitizer formula c-2 recited (claims 1, 10).  Minegishi, in [0086], discloses that the crosslinking agent (component (d) of Minegishi ‘462) is in the same content as that claimed, see below,   

    PNG
    media_image11.png
    96
    491
    media_image11.png
    Greyscale
(claim 2).
Minegishi ‘462, in [0124]-[0130], discloses the coating of the photosensitive resin composition on a substrate followed by drying to form a photosensitive resin film that is then subjected to exposure through a mask (predetermined pattern), and then developed in an alkaline aqueous developer (positive-type photosensitive resin composition) to form a pattern in the photosensitive resin film followed by heat treatment of the patterned photosensitive resin film, wherein the heat-treatment of the developed photosensitive resin film is at a temperature less than 250°C (claims 4-5). Minegishi ‘462, in [0119]-[0120], [0126], discloses the formation of a cured film using the claimed positive-type photosensitive resin composition, and in [0141]-[0142], discloses that the cured film is an interlayer insulating film or surface-protection film of an electronic component (claims 6-.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 4-10, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10 of copending Application No. 16/075,441 (U. S. Patent Application Publication No. 20190049842). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3-10, of copending Application No. .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's amendment and arguments in an RCE filed December 23, 2020, have been fully considered but they are not persuasive.  With respect to applicant’s argument that Minegishi does not disclose the claimed crosslinking agent, Claim 1 recites a melamine with a single CH2-O-R group, and  Minegishi, teaches the same claimed hexamethoxymethylmelamine (structure recited in claim 10), as disclosed on page 11 of Minegishi.  Minegishi’s crosslinking agent, the claimed crosslinking structure of claim 10, is disclosed in [0099]-[0101], and the crosslinking compound is preferred to be a compound that has an alkoxymethyl group, the 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 8, 2021.